           Case 1:19-cv-11693-LTS Document 25 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
VADIM BABYREV,
                                                                      No. 19 CV 11693-LTS
                                   Petitioner,

                 -against-
                                                                      ORDER
BRIAN BELFI et al.,

                                    Respondents.
-------------------------------------------------------x

                 The Court has received and reviewed the status report prepared by Petitioner’s

appointed counsel. (Docket Entry No. 24.)

                 The Court appointed counsel to address whether this case may proceed without

appointment of a guardian. (Docket Entry No. 14.) Counsel’s proffer is sufficient for this case to

proceed without appointment of a guardian. The Court also directed counsel to review Petitioner’s

“Supplemental Pleading” (Docket Entry No. 20), confer with Petitioner, and advise the Court as

to how this case should proceed. (Docket Entry No. 21.) Counsel has advised the Court that she

has been unable to confer adequately with her client due to the COVID-19 pandemic and the Kirby

Forensic Psychiatric Facility’s response to that crisis and its failure to facilitate consultation.

                 Accordingly, the Court hereby directs the Office of the Attorney General to confer

with Bobbi Sternheim, Esq,, whom the Court has appointed to represent Mr. Babyrev in this

proceeding, regarding the provision facilities for effective attorney-client communication. The

Court further orders the Office of the Attorney General to facilitate reasonable, regular attorney-

client communication for Petitioner.




CNSLT ORD.DOCX                                             VERSION MAY 18, 2020                       1
         Case 1:19-cv-11693-LTS Document 25 Filed 05/18/20 Page 2 of 2



             The parties must file a joint status report by May 29, 2020, as to the provisions that

are being made for such communication.

      SO ORDERED.

Dated: New York, New York
       May 18, 2020
                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




CNSLT ORD.DOCX                                  VERSION MAY 18, 2020                             2
